FILE COpy


                      i

CHIEF JUSTICE I                                                                                                                  CLERK
JAMES T. WOR4EN                                                                                                                  PAM ESTES

                                                TwELFrH COURT OF ApPEALS                                                    FILED IN
JUSTICES                                                                                                                     CHIEF STAFF ATTORNEY
BRIAN HOYLE
                                                                                                                    12th COURT    OF APPEALS
                                                                                                                             MARGARET HUSSEY
GRBGNEELEY                                                                                                                TYLER, TEXAS
                                                                                                                    10/29/2015 10:27:28 AM
                                                                                                                           PAM ESTES
                                                                                                                             Clerk
         04tober 27,2015

                                                                                                                         '.           c.n
         M . Jenica Turner                                                                                                            o
                                                                                                                                      ("")
                                                                                                                                      -f
         Di trict Clerk, Wood County
                                                                                                                                      N
         P. . Box 1707                                                                                                                OJ
         Q itman, TX 75783
         * ELIVERED VIA E-MAIL                      *
                                                                                                                                      ..
                                                                                                                                      co
                          Case Number:                       ] 2-14-00316-CR, 12-l4-003l8-CR                                          N
                                                                                                                                      N
                          Trial Court Case Number:           22,003-2013,22,005-2013

         Stfle:           Daniel Wayne McLemore
                          v.



        ±
                          The State of Texas

             suant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         M date issued in the above causes. When the District or County Clerk has executed the
         MfIDdate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         infonnation below and to return the attached copy to this office.

         V1ry truly yours,
         P1M ESTES, CLERK
                  !




         Bt:                   .
              I Katrina McClenny, ChiefDepu



         CC: 	 Mr. William B. Baade (DELIVERED VIA E-MAIL)
               Mr. Thomas J. Burton (DELIVERED VIA E-MAIL)
              I

        Mftndate executed on            .tiW'b      day   of----"Oc~.Jo
                                                                     ........bL:1«oL..__
                                                                               
         _ _ _ _,     2015.
              I

              I

        Bt;ief explanation of action taken: l!.lj:u.K"'!:!!iL.JltJAl~tutL..4.1r1!.X!!IC-=~~ll.IlSl!I~m:~!rL..r:flD..UMH"--

                                                                                                                               ounty Clerk
                                                                                                               ()..,,~ C \u k.

                                               BT • 5urrB354 • TYLBR, TX75702 • TEL:903·593-8471 • FAX: 903·593-2193
  Serving Al(derson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van 

                                                               Zandt and Wood Counties 

                                                            www.12thcoa.courts.state.tx.us